DETAILED ACTION
This is in response to communication filed on June 8, 2021.
Status of Claims
Claims 1 – 19 and 21 - 25 are pending, of which claims 1, 19, and 21 are in independent form.

Terminal Disclaimer
The terminal disclaimer filed on June 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,303,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 19 and 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of an instruction with a field that specifies an architecturally-visible register that holds a demarcation value and is written to (claims 1 and 19) or read from (claim 21), the demarcation value demarcates all first store to persistent memory operations that have been accepted to memory when the instruction is performed but are not stored persistently, the demarcated first store to persistent memory operations are demarcated from all second store to persistent memory operations that are not yet accepted to memory when the instruction is performed, as are now included in all of the independent . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolli NPL ‘Architecting Persistent Memory Systems’ describes in-memory recoverable data structures are directly modified using user-level processor load and store instructions, a register for tracking accumulated ordering dependencies, AccumDP register tracks dependencies.
Lu NPL teaches persistent memory methods with loose ordering.
Condit NPL teaches persistent memory (BPRAM) and marking epoch boundaries.
	CN 1955967 A teaches a completion flag may be a single register for showing that the commit process is not yet finished.
KR 20060002031 A teaches bits in enable protection register are cleared whenever a commit operation occurs indicating that the sequence of rearranged instructions was executed without raising an exception.

U.S. Patent 10445238 teaches persistent memory location stores a status indicator that indicates that a transaction log is pending.
U.S. Patent 10824362 teaches file migration to persistent memory based on indicators.
U.S. Patent Application 20090307409 teaches persistently storing data and registers include pointer data that marks a reserved portion of volatile memory.
U.S. Patent 10489158 teaches persistent store fence instructions.
U.S. Patent 9430396 teaches persistent memory and cache lines flags that indicate uncommitted cache lines.
U.S. Patent Application 20160378344 teaches metadata indicating when data is stored to persistent storage.
U.S. Patent 10318295 teaches commit to persistent memory and indicator to allow a store to bypass.
U.S. Patent 6802022 teaches persistent memory and marking transactions completed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184